 Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 1 of 28 PageID #: 415



                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF SOUTH DAKOTA
                                        SOUTHERN DIVISION


 Dakotans for Health,                                            4:21-CV-4045-LLP


                        Plaintiff,

        vs.

                                                            MEMORANDUM OPINION
 South Dakota Governor Kristi L. Noem, in                       AND ORDER
 her official capacity. South Dakota Attorney
 General Jason Ravnsborg, in his official
 capacity, and South Dakota Secretary of State
 Steve Bamett, in his official capacity,


                        Defendants.



       Plaintiff brought this action against Kristi Noem, in her official capacity as Governor of

the State of South Dakota, Jason Ravnsborg, in his official capacity as Attorney General of South

Dakota, and Steve Barnett, in his official capacity as Secretary of State. Plaintiff alleges three

violations of constitutional law with regard to a bill enacted by the South Dakota Legislature,

Senate Bill 180 ("SB 180.") SB 180 went into effect on July 1, 2020. On Wednesday, April 28,

2021, both parties, represented by counsel, presented argument at a hearing on Plaintiffs motion

for a Temporary Restraining Order. At the conclusion of the oral argument, the Court granted a

Temporary Restraining Order. The parties agreed that the Court could decide Plaintiffs request

for a preliminary injunction based on the record already before the Court. The Court took the

preliminary injunction issue under advisement at the conclusion of the hearing and, for the

following reasons, now finds that a preliminary injunction is appropriate.

                                 PROCEDURAL BACKGROUND
       On March 30, 2021, Plaintiff brought this suit against Defendants, seeking a declaratory

judgment that: 1) SB 180's disclosure requirements for paid circulators violates the First

Amendment by compelling pre-circulation disclosure and public availability of personal

information about paid petition circulators that makes them subject to harassment; 2) SB 180's

disqualification of all signatures obtained due to insignificant compliance errors violates the First
Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 2 of 28 PageID #: 416




Amendment because it is not justified by relevant and legitimate state interests; and 3) SB 180's

overt discrimination against paid circulators violates the First Amendment by burdening political

speech and discriminating against ballot campaigns that use paid petition circulators. (Doc. 1.)

Plaintiff sought preliminary and permanent injunctive relief.

       On April 14, 2021, Plaintiff moved for a Temporary Restraining Order ("TRO") and a

Preliminary Injunction seeking the same relief. (Doc. 4.) James Moore appeared as counsel for

Defendants on April 15, 2021, and he advised the Court that Defendants could file their response

to the request for a TRO by April 26, 2021. (Doc. 11.) Oral argument was held on the motion for

TRO on Wednesday, April 28, 2021. (Doc. 20.) The Court orally granted a TRO at the conclusion

of the hearing. (Doc. 23, Transcript, p. 6.) The parties agreed that the Court could decide

Plaintiffs request for a preliminary injunction based on the record. (Doc. 23, p. 7; Doc. 27, p. 42.)

The parties also stipulated that the TRO could remain in effect for up to 45 days while the Court

prepared a written decision on Plaintiffs request for a preliminary injunction. On April 29, 2021,

the Court issued an order concluding that "for analysis purposes, Senate Bill 180 is severable."

(Doc. 22.) The written TRO was issued on April 30, 2021. (Doc. 24.) The Order granted

Plaintiffs motion for a temporary restraining order "to the extent that the Secretary of State is

temporarily restrained from disclosing any information filed by a paid petition circulator as

required by SB 180." (Id.)

                                  FACTUAL BACKGROUND
       The focus of this case is Senate Bill 180 enacted by the South Dakota Legislature in 2020

to repeal and revise certain provisions of South Dakota law regarding the petition circulation

process. (Doc. 7-9.) Plaintiff claims this legislation violates protections found in the First

Amendment. A brief history of the development of SB 180 gives perspective on Plaintiffs claims.

       In 2018, the Speaker of the South Dakota House of Representatives proposed Initiated

Measure 24 ("IM 24.) IM 24 barred out-of-state contributions to South Dakota ballot question

committees. See SD Voice v. Noem, 380 F. Supp. 3d 939, 944 (D.S.D. 2019). The Governor

wrote the "pro" ballot statement supporting it, in which he complained about "out-of-state

interests" using the initiative process to bring their ideas to South Dakota. IM 24 was held to be

unconstitutional in violation of the First Amendment because it unlawfully restricted political

speech. See id. After IM 24 was challenged, the dominant political party enacted House Bill 1094

(2019) ("HB 1094"). (Doc. 7-8.) One of the House sponsors ofHB 1094, Representative Jonathan
 Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 3 of 28 PageID #: 417




Hansen, stated in an interview that the purpose ofHB 1094 was to prohibit out-of-state petition

circulators from circulating petitions in-state. In the interview, Representative Hansen referred to

HB 1094 as prohibiting "professional out-of-state petition circulators who are trying to bring their

California and Massachusetts liberal agendas" to the State. In this case, Hansen testified that SB

180, and its predecessor HB 1094, were passed to address concerns about election integrity, risk

of fraud and corruption, and transparency and accountability in the wake of the 2018 petition

process. (Doc. 17, Hansen Affidavit, ^ 11,12.)

        After a bench trial before the Honorable Charles B. Komman, HB 1094 was held to be

unconstitutional, and the district court permanently enjoined HB 1094's enforcement. See SD

Voice v. Noem (SD Voice IP), 432 F.Supp.Sd 991, 994 (D.S.D. 2020). The defendants appealed the

permanent injunction against enforcing HB 1094, and the plaintiffs cross-appealed the district

court's failure to decide their challenge to a statutory requirement predating HB 1094 that required

ballot petitions to be filed one year before the next general election. See

SD Voice v. Noem, 987 F.3d 1186 (8th Cir. 2021).

        SB 180 was enacted following the district court's decision on HB 1094 in SD Voice II and

while the case was on appeal before the Eighth Circuit. In its decision on appeal of&D Voice II,

the Eighth Circuit held that the defendants' appeal was moot in part because the plaintiffs insisted

that SB 180 did not disadvantage them in the same fundamental way as HB 1094 did. 987 F.3d at

1190. Because the district court's decision in SD Voice //did not resolve the plaintiffs' challenge

to the time to file ballot petitions, the Eighth Circuit held that it was not a final appealable order,

dismissed the plaintiffs' cross-appeal for lack of jurisdiction, and remanded the one-year

requirement issue to the district court. 987 F.3 d at 1191-92. The district court has not yet decided

the issue on remand.

        SB 180 compels pre-petition circulation disclosure and public availability of personal

information about paid petition circulators. It also requires paid circulators to update their

information within seven days of any changes. It provides:

       Prior to circulation of any petition for a ballot measure, a paid circulator shall submit an
       application to the secretary of state, obtain a circulator identification number, and be
       included in a directory of registered paid circulators. For each ballot measure on which a
       paid circulator seeks to circulate a petition, the paid circulator shall certify the circulator's
       name, that the circulator is at least eighteen years of age, physical address of current
       residence, physical address of prior residence if current residence is less than one year,
       email address, phone number, state of issuance for driver license or other govemment-
 Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 4 of 28 PageID #: 418




        issued identification, state of voter registration, the name of the petition sponsor, and
        whether the paid circulator is a registered sex offender. The certification under this section
        shall be submitted to the office of the secretary of state. If a paid circulator fails to file the
        registration required by this section before circulating a petition, or if the registration is
        incomplete, or if any statement included in the paid circulator's certification is determined
        to be false, any signatures collected by the paid circulator are void and may not be counted.
        Petition sponsors shall provide a list to the secretary of state of any person acting as a paid
        circulator for the sponsor's ballot measure and the rate of compensation.


        An application submitted under this section may be filed by electronic transmission in
        accordance with methods approved by the secretary of state. To be timely filed, any
        application received by electronic transmission shall be legible when received by the means
        it was delivered.


        A paid circulator and petition sponsor shall update any information required under this
        section with the secretary of state not more than seven days of any change.


SDCL § 2-1-1.5. Public disclosure of this information is required by SDCL § 2-1-1.6:

        The secretary of state shall develop and maintain a directory, available upon request and
        payment of reasonable fees, that contains information provided by each paid circulator
        under § 2-1-1.5. Providing a copy of the application submitted under § 2-1-1.5, together
        with any update to the infonnation contained in the application, is sufficient to fulfill the
        requirements of this section. Any information contained in the directory shall be a public
        record for purposes of chapter 1-25.


SDCL§ 2-1-1.6.

        HB 1094 applied to all circulators, while SB 180 only applies to paid circulators. The

public disclosure under HB 1094 required petition circulators to wear an ID number displayed on

a badge, while SB 180 no longer has this requirement. SB 180 does not require anything on the

badge other than showing that the circulator is paid in connection with a ballot measure. (Doc. 21,

Bamett Amended Affidavit, ^8.) Defendants admitted at oral argument in SD Voice II both that

"the [paid circulator] directory is still available ahead of time [in SB 180 as in HB 1094]" and that

the vast majority of SB 180 is still consistent with HB 1094. SB 180's public directory is available

before the time of petition circulation, but the circulator's badge does not identify the name or any

other identifying information about the circulator. There is no evidence of how an individual could

match the public directory to the unidentified circulators at the time of contact on the street.

        SB 180 requires that both "[a] paid circulator and petition sponsor shall update any

infonnation required under this section with the secretary of state [within] not more than seven

days of any change." HB 1094 required the same. Judge Kommann in SD Voice II ruled that this
Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 5 of 28 PageID #: 419




language is "broad enough that updates could be required indefinitely, at least until the measure is

voted on or fails." 432 F.Supp.Sd at 1001.

         In his amended affidavit, Steve Bamett avers that there is no enforcement provision

allowing the Secretary of State to void signatures for a circulator's failure to comply with the

seven-day updating requirement. (Doc. 21, Bamett Amended Affidavit, ^ 10.) Rather, according

to Defendants, anyone challenging signatures based on a circulator's failure to update information

would need to seek a judicial determination. See SDCL §§ 2-1-17.1 and 2-1-18. (Doc. 28, p. 16,

H 70.)
         In his affidavit, Hansen testified that one issue in particular surrounding the 2018 election

season and IM 24 created the need for HB 1094 and, subsequently, SB 180. Specifically, nearly

45 percent of the sample signatures for a ballot measure in 2018 were deemed invalidated in a

mandamus case. (Doc. 17, Hansen Affidavit, ^4-10). See also Johnson, etal. v. Krebs, 32CIV18-

103 (Sixth Jud. Cir. 2018). According to Representative Hansen, paid circulators gathered the

signatures that were challenged, and many of the petition circulators were out-of-state, paid

circulators teamed up with a resident circulator to gather more signatures. (Hansen Aff. ^5.)

Private investigators were hired to locate the circulators and question them concerning the validity

of the signatures they gathered. (Id. ^ 7.) Some of the circulators went unlocated. (Id. ^8.)

         Steve Bamett testified that there were four ballot measures in 2018 that did not qualify for

the general election ballot based on invalidated signatures (Doc. 16, Bamett Affidavit, ^ 12.) This

was compared to one ballot measure that did not qualify based on invalidated signatures in 2016

and zero ballot measures that did not qualify for the ballot based on invalidated signatures in 2014.

(Id. at ^ 10-11.) Defendants argue that the need for disclosure of paid circulators has been

demonstrated:

         to promote election integrity and assuage the appearance of corruption after the
         invalidation of nearly 45% of the signatures in the sample of signatures done in relation to
         IM 26 - - disqualifying it along with three other ballot measures from appearing on the
         2018 General Election Ballot. (Hansen Aff. ^ 9, Ex. A.) Evidence in Johnson, et al. v.
         Krebs established that when issues arose trying to validate those signatures - - many of
         which resulted from paid circulators - - those circulators could not be located. (Hansen
         Aff.^5-8.)


(Doc. 14, p. 19.)
 Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 6 of 28 PageID #: 420




       Plaintiff is a South Dakota ballot question committee dedicated to improving healthcare

and health outcomes. Rick Wetland is the Chair of Plaintiff Dakotans for Health. Plaintiff drafted

a proposed South Dakota constitutional amendment to reform Medicaid to cover the working poor,

i.e., those earning between 100% and 138% of the federal poverty level. Thirty-eight states have

already reformed Medicaid to cover the working poor. Plaintiff submitted the proposed

constitutional amendment to the Legislative Research Council for review, and to the Attorney

General for a ballot explanation, and took all other acts needed to obtain the petitions that will be

used to collect the signatures needed to place the measure on the November 8, 2022, general

election ballot. It obtained approval to circulate its petitions on November 5,2020. Under current

South Dakota law. Plaintiff is required to submit these signatures to the Secretary of State by

November 8, 2021.

       In order to place a constitutional amendment to expand Medicaid on the 2022 ballot,

Plaintiff must submit at least 33,921 valid signatures to the Secretary of State by November 8,

2021. Plaintiff could have chosen to submit an initiated law to expand Medicaid, which would

have required only 16,961 valid signatures to appear on the ballot. In Weiland's opinion, this

would have been a fool's errand, because he asserts that the South Dakota Legislature has proven

itself hostile to Medicaid expansion, and has a track record of overturning or significantly

weakening initiated laws that it does not like. Defendants disagree with this assertion and

introduced evidence that the South Dakota Legislature does not have a history of weakening laws

enacted by ballot measure. (Doc. 15, Saltzer Affidavit.) Weiland believes that in order to collect

33,291 valid signatures, it is reasonably necessary to collect 65,000 signatures, because many

signatures will be found invalid.

       Plaintiff employs one paid circulator, Pam Cole, to circulate its petitions, and expects to

employ more paid circulators in the future. Pam Cole has consulted and volunteered on numerous

legislative and statewide campaigns and ballot measures. Though the names and addresses of

registered voters are publicly available, she doesn't recall ever having to publicly disclose her

home address, telephone number, and email address. Although Pam Cole was willing to disclose

this information in order to become a paid circulator, she is sure, based on nearly twenty years'

experience in South Dakota politics, that many potential paid circulators who do not have her level

of commitment will be unwilling to disclose their name, home address, telephone, and email

address, and as a result will not become paid circulators. Both Cole and Weiland testified that the
 Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 7 of 28 PageID #: 421




inability to recruit paid circulators will make it much harder for Plaintiff to obtain the signatures

needed to place Mtedicaid reform on the 2022 ballot.

          Plaintiff asserts that having to publicly disclose their names, home addresses, telephone

numbers and email addresses makes paid circulators vulnerable to harassment. At the trial ofSD

Voice II, Miller Cannizzaro recounted being aggressively harassed while circulating petitions in

Rapid City in 2015 in support of the initiative to establish a state usury limit of 36%. (Doc. 7-7.)

                                            DISCUSSION
          As set forth above, Plaintiff alleges that SB 180's disclosure requirements for paid

circulators violates the First Amendment, that SB 180's disqualification of signatures obtained by

circulators who make insignificant compliance errors violates the First Amendment, and that SB

180's discrimination against paid circulators violates the First Amendment.

    A. Standing

          Defendants dispute Plaintiffs Article III standing to challenge SB 180. "In order to satisfy

Article Ill's standing requirements, [Plaintiff] must have (1) suffered an injury in fact (2) that is

fairly traceable to the challenged conduct and (3) likely to be redressed by the proposed remedy."

Starr v. Mandamci,152 F.3d 741, 748^9 (8th Cir. 1998). "The injury must be 'concrete and

particularized,' not 'conjectural' or 'hypothetical,' and 'must affect the plaintiff in a personal and

individual way.'" Id. at 749 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 & n. 1

(1992)). "In other words, the injury must be beyond that shared in substantially equal measure by

all or a large class of citizens." Id. (quotation marks and citations omitted)

          Here, Defendants claim Plaintiff has not shown the threat of an actual and imminent injury.

According to Defendants, because Plaintiff is a ballot question committee and not a paid circulator,

it is not harmed by the restrictions it challenges. Defendants argue that Plaintiffs claim that its

efforts to collect a sufficient number of signatures may be threatened is a conjectural and

hypothetical threat because Plaintiff does not say its efforts to hire paid circulators have been

frustrated and has no evidence that its petition signature efforts will fail unless the Court grants

relief.

          Defendants' arguments miss the mark. Courts have held that restrictions on petition

circulation may cause injury to proponents of initiatives by limiting the pool ofcirculators who

carry their message, reducing the size of their audience, making it less likely to gather the number

of signatures necessary to place the issue on the ballot, and requiring organizations to allocate
 Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 8 of 28 PageID #: 422




resources elsewhere. See Meyer v. Grant, 486 U.S. 414, 422-23 (1988). Cf. Krislov v.

Rednour, 226 F.3d 851 , 857-58 (7th Cir. 2000) (candidates who were denied use ofnon-registered,

non-resident circulators were "required to allocate additional campaign resources to gather

signatures and were deprived of the solicitors (political advocates) of their choice. This in itself

can be an injury to First Amendment rights") (citing Meyer, 486 U.S. at 424).

        Plaintiff asserts that the burdens SB 180 place on paid petition circulators limits the pool

of people willing to circulate petitions, which restricts Plaintiffs ability to get enough valid

signatures to place a constitutional amendment to expand Medicaid on the 2022 ballot. The injury

to Plaintiff is concrete and a declaratory judgment that SB 180's requirements are unconstitutional

would remove obstacles to obtaining signatures needed to place the amendment on the 2022 ballot,

thus redressing Plaintiffs injury. This is adequate to entitle Plaintiff to standing.

    B. Petition Circulation and the First Amendment

       All three of Plaintiff s claims for injunctive relief against enforcement of SB 180 allege

violations of the First Amendment. The First Amendment, incorporated and made applicable to

the states by the Fourteenth Amendment, prohibits state governments from enacting a "law . . .

abridging the freedom of speech." Mclntyre v. Ohio Elections Comm'n, 514 U.S.334,336, n. 1

(1995). The circulation of initiative and referendum petitions involves "core political speech,"

and is, therefore, protected by the First Amendment. See M'eyer, 486 U.S. at 421-22.

       The First Amendment does not, however, prohibit all restrictions upon election processes:

"States may, and inevitably must, enact reasonable regulations of parties, elections, and ballots

to reduce election—and campaign-related disorder." Timmons v. Twin Cities Area New Party, 520

U.S. 351, 358 (1997). "States allowing ballot initiatives have considerable leeway to protect the

integrity and reliability of the initiative process, as they have with respect to election processes

generally." Buckley v. American Constitutional Law Foundation, 525 U.S. 182, 191 (1999).

       Application of the strict scrutiny standard has not always been required in cases involving

the regulation of petition circulation, because " 'there must be a substantial regulation of elections

if they are to be fair and honest and if some sort of order, rather than chaos, is to accompany the

democratic processes.' " Buckley, 525 U.S. at 187 (quoting Storer v. Brown, 415 U.S. 724, 730

(1974)); see also Buckley, 525 U.S. at 192 (ruling that "no litmus-paper test will separate valid

ballot-access provisions from invalid interactive speech restrictions; we have come upon no

substitute for the hard judgments that must be made") (internal quotation marks omitted).
Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 9 of 28 PageID #: 423




        To determine whether a ballot-access regulation is unconstitutional, a court "must first

consider the character and magnitude of the asserted injury to the rights protected by the First and

Fourteenth Amendments that the plaintiff seeks to vindicate. It then must identify and evaluate the

precise interests put forward by the State as justifications for the burden imposed by its

rule." Anderson v. Celebrezze, 460 U.S. 780, 789 (1983). The court must both "determine the

legitimacy and strength of each of those interests" and "consider the extent to which those interests

make it necessary to burden the plaintiffs rights." Id. When First Amendment rights "are subjected

to severe restrictions, [a] regulation must be narrowly drawn to advance a state interest of

compelling importance." Burdickv. Takushi, 504 U.S. 428,434 (1992) (quotation marks omitted).

In contrast, "when a state election law provision imposes only reasonable, nondiscriminatory

restrictions" on First Amendment rights, "the State's important regulatory interests are generally

sufficient to justify the restrictions." Id. (quotation marks omitted); see also Timmons, 520 U.S. at

358-59.

        This more flexible approach has been described by the Eighth Circuit:

        While states have "considerable leeway to protect the integrity and reliability of the
        initiative process," at the same time, the First Amendment requires vigilance "to guard
        against undue hindrances to political conversations and the exchange of ideas." Id. at 191-
        92, 119 S.Ct. 636. The Supreme Court has developed a sliding standard of review to
        balance these two interests. Severe burdens on speech trigger an exacting standard in which
        regulations must be narrowly tailored to serve a compelling state interest, whereas lesser
        burdens receive a lower level of review. See Timmons v. Twin Cities Area Ne-w Party, 520
        U.S. 351, 358-59, 117 S.Ct. 1364, 137 L.Ed.2d 589 (1997) (laying out flexible
        standard);^/ cf. Buckley, 525 U.S. at 208, 119 S.Ct. 636 (Thomas, J., concurring)
        (questioning whether serious and lesser burdens can be adequately distinguished).


Initiative & Referendum Inst. v. Jaeger, 241 F.3d 614, 616 (8th Cir. 2001).

        In Jaeger, the Eighth Circuit distinguished North Dakota's prohibition on paying initiative-

petition circulators "on a basis related to the number of signatures obtained" from the complete

prohibition on paid petition circulators in M.eyer v. Grant. The Eighth Circuit noted that the state

had an "important interest in preventing signature fraud" in the initiative process, and that the state

had supported that interest with evidence that paying petition circulators per signature encouraged

such fraud. Id. at 618. Further, the plaintiffs had "produced no evidence that payment by the hour,

rather than on commission, would in any way burden their ability to collect signatures. The

[plaintiffs] have only offered bare assertions on this point." Id. at 616-617. Thus, because the state

asserted an important interest in preventing signature fraud, supported that interest with evidence
Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 10 of 28 PageID #: 424




that signature fraud was actually a problem in North Dakota, and the plaintiffs failed to present

evidence the restriction would otherwise burden their ability to collect signatures, the court upheld

the ban on paying petition circulators on the basis of the number of signatures collected. Id.

        In Meyer v. Grant, the plaintiffs challenged an amendment to the Colorado constitution

which made it a felony to pay money or anything of value to petition circulators who circulated

initiative or referendum petitions. 486 U.S. at 415. After a bench trial, the district court upheld

the statute, but the court of appeals reversed. Id. at 418-20. The Supreme Court affirmed,

explaining:

        The circulation of an initiative petition of necessity involves both the expression of a desire
        for political change and a discussion of the merits of the proposed change. Although
        a petition circulator may not have to persuade potential signatories that a particular
        proposal should prevail to capture their signatures, he or she will at least have to persuade
        them that the matter is one deserving of the public scrutiny and debate that would attend
        its consideration by the whole electorate. This will in almost every case involve an
        explanation of the nature of the proposal and why its advocates support it. Thus,
        the circulation of a petition involves the type of interactive communication concerning
        political change that is appropriately described as "core political speech."


Id. at 421-22. The Court said that prohibiting paid petition circulators limited "core political

speech" in two ways: (1) "it limits the number of voices who will convey [plaintiffs'] message and

the hours they can speak and, therefore, limits the size of the audience they can reach"; and (2) "it

makes it less likely that [plaintiffs] will gamer the number of signatures necessary to place the

matter on the ballot, thus limiting their ability to make the matter the focus of statewide

discussion." Id. at 423-24. The Court rejected Colorado's argument that the prohibition was

justified by the state's interest in protecting the integrity of the initiative process because Colorado

presented no evidence that paid petition circulators are more likely to accept fraudulent signatures

over those of a volunteer, and also because other Colorado statutes prohibited accepting forged or

fraudulent signatures. Id. at 426-27. The Court concluded the prohibition "imposes a burden on

political expression that the State has failed to justify," and thus the prohibition violated the First

Amendment. Id. at 428.

        In Buckley, the Supreme Court's task was to determine whether another Colorado statute

regulating petition circulators violated the First Amendment. The Colorado statute required: (1)

petition circulators be registered voters in Colorado; (2) petition circulators wear an identification




                                                   10
Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 11 of 28 PageID #: 425




badge bearing the circulator's name; and (3) initiative proponents publicly disclose the names and

amounts paid to all paid circulators. Buckley, 525 U.S. at 186.

        The Court ruled that the registered voter requirement "decreases the pool of potential

circulators as certainly as that pool is decreased by the prohibition of payment to circulators. Both

provisions limit the number of voices who will convey the initiative proponents' message and,

consequently, cut down the size of the audience proponents can reach." Id. at 194-95 (internal

quotation marks and alterations omitted). The Court rejected Colorado's assertion that the

registered voter requirement was not a severe burden because it was not difficult to register to vote

and noted that the decision not to register can also implicate "political thought and

expression." Id. at 195-96.

        The Court also stmck down the name badge requirement for the petition circulator

"because the badge requirement compels personal name identification at the precise moment when

the circulator's interest in anonymity is greatest." Id. at 199. The plaintiffs presented evidence

that compelling circulators to wear name badges inhibited participation in the petitioning process

by limiting the number of people willing to work. See id. at 198. One witness told of harassment

he experienced circulating a hemp initiative petition. Id. Other petition advocates reported that

potential circulators were unwilling to wear personal identification badges. Id. The Court rejected

Colorado's argument that the name badge "enables the public to identify, and the State to

apprehend, petition circulators who engage in misconduct." Id. at 198. The affidavit requirement

that each petition section contain, along with the collected signatures of voters, the circulator's

name, address, and signature, "renders less needful the State's provision for personal names on

identification badges." Id.

        Finally, the Court struck down the disclosure provisions compelling the proponent of the

initiative to provide monthly disclosure of the name and addresses (residential and business) of

each paid circulator, and the amount of money paid and owed to each circulator. The Court

explained that the provision, like the name badge requirement, forced circulators to surrender the

anonymity enjoyed by their volunteer counterparts and had only a tenuous relationship to

Colorado's interest in ensuring the integrity of the initiative process. Id. at 203-04. The Court

noted that disclosure of the names of "initiative sponsors, and the amounts they have spent

gathering support of their initiatives," responds to the state's interest in disclosure "as a control or

check on domination of the initiative process by affluent special interest groups." Id. at 202-03.


                                                   11
Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 12 of 28 PageID #: 426




       Though the Court struck down Colorado's requirement of the disclosure of the names and

addresses of paid circulators, and the amounts paid to them, it approved of a requirement that all

circulators, paid and volunteer, had to complete an affidavit that mandated disclosure of their

names and addresses when they submitted the signed petitions at the end of the circulation

period. See id. at 198-99. The affidavit requirement at issue in Buckley is very similar to that

required by SDCL § 2-1-10, which Plaintiff in the present case does not challenge. The district

court in Buckley explained the differences between requiring the names and addresses of

circulators when they turn in the signed petitions, and the earlier disclosures of names and

addresses in the monthly reports and on badges worn on the street.

               The requirement that the attesting circulator include his or her name and residential
       address raises the same concerns as the monthly reports by the proponents and to some
       extent the identification badge requirement. The difference is that the affidavit requirement
       has the primary purpose of providing the opportunity for an adequate hearing on the
       sufficiency of the signatures for the petition and for other matters relevant to placing the
       measure on the ballot. Here, then, the identification must be considered in terms of the
       state's power to regulate ballot access. There is a compelling necessity to be able to
       summon circulators to provide testimony at a hearing on challenges to the validity of the
       signatures and for other matters relevant to the petitioning process.
               There is a qualitative difference between requiring name and residence
       identification on an affidavit for the sections of the petition circulated by the identified
       individual and the inclusion of his or her name and address in monthly reports or on badges
       displayed on the street. That difference is a matter of access. Those who may seek this
       identifying information for such purposes as retaliation or harassment will have
       considerably greater difficulty in finding these names and addresses in the masses of papers
       filed with the petitions as compared with the monthly reports and the identification badges.
       Even assuming a strict scrutiny standard, the court finds that the state's compelling need
       for the names and addresses of the circulators is justified and this requirement is
       sufficiently narrowly drawn to be constitutional.


Am. Const. L. Found., Inc. v. Meyer, 870 F. Supp. 995, 1004 (D. Colo. 1994), off'd in part, rev'd

inpart, 120 F.3d 1092 (10th Cir. 1997), affdsub now. Buckley, 525 U.S. 182 (1999).

       The Supreme Court determined that even though the affidavit requirement "reveal[ed] the

names of the petition circulator and is a public record," it was "separated from the moment the

circulator speaks," and it "must be met only after circulators have completed their conversations

with electors." Buckley, 525 U.S. at 198,200.




                                                12
Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 13 of 28 PageID #: 427




         In its Proposed Findings of Fact and Conclusions of Law, Plaintiff in the present case

describes SB 180 as a "disclosure law" that is to be reviewed with "exacting scrutiny. (Doc. 26,

pp. 30, 34.) Defendants agree. (Doc. 28, pp. 31, 37.)

         In support of its argument that exacting scmtiny rather than strict scrutiny applies to all of

Plaintiffs claims, the State cites Citizens United v. Federal Election Corn 'n, 558 U.S. 310 (2010).

There, the Supreme Court applied strict scrutiny to a federal ban on corporate electioneering

communications, 558 U.S. at 340, and what it termed "exacting scrutiny" to the law's attending

disclosure provisions. Id. at 366-67. The State also cites Doe v. Reed, 561 U.S. 186, 196 (2010)

(exacting scrutiny in the compelled disclosure context " 'requires a substantial relation between

the disclosure requirement and a sufficiently important governmental interest' ") (quoting Citizens

United, 558 U.S. at 366-67).

         The Eighth Circuit has described exacting scrutiny as requiring the State to "show, at a

minimum, that the law has a 'substantial relationship' to a 'sufficiently important governmental

interest.' " Calzone v. Summers, 942 F.3d 415, 423 (8th Cir. 2019) (en banc). In Calzone, the

plaintiff asserted a violation of his First Amendment rights to free speech and to petition the

government. Id. at 420. The plaintiff frequently talked to Missouri legislators about political

issues that he found important. Id. at 418. He was not paid to visit with the legislators and he did

not spend money for the benefit of public officials. Id. Nevertheless, the state of Missouri

determined the plaintiff was required to register as a legislative lobbyist under its lobbying law,

and this law required the plaintiff, among other things, to reveal his identity and divulge his

activities. Id. at 423. The Eighth Circuit described the state's purported interests in this

requirement:

         Missouri's asserted justification is "transparency," even though what it means by that is
         less than clear. Transparency seems to encompass two ideas. The first is an interest in
         sharing information about advocacy activities in order to prevent actual or apparent public
         corruption. The second is a general interest in having the world know who is trying to
         influence the work of the General Assembly.




1 Plaintiff argues that strict scrutiny applies to its third cause of action alleging that SB 180's overt discrimination
against paid circulators violates the First Amendment because it is not a disclosure law but rather is a
discriminatory burden on money-enabled speech. (Doc. 26, pp. 41-42.)


                                                            13
Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 14 of 28 PageID #: 428




Id. The Court held that Missouri failed to establish "that applying the law to [the plaintiff], who

neither spends nor receives money in connection with his advocacy, bears a substantial relationship

to its anti-cormption interest." Id. at 424.

            It is of interest to this Court that the Eighth Circuit in Calzone believed some authority

supported applying strict scrutiny to the law requiring the public disclosure of lobbying activities,

but it declined to decide which standard governed because the law as applied to the plaintiff failed

exacting scrutiny.2 See 942 F.3d at 423 n.6.

            With this precedent in mind, the Court will proceed with its analysis of Plaintiff s motion

for a preliminary injunction.

    C. Motion For Preliminary Injunction

            Rule 65 (a) of the Federal Rules of Civil Procedure governs entry of a preliminary

injunction. The proper analysis of the preliminary injunction motion in this case is found in

Planned Parenthood Minn., N.D., S.D. v. Rounds, 530 F.3d 724, 731-32 (8th Cir. 2008) (enbanc)

(reaffirming "that a party seeking a preliminary injunction of the implementation of a state statute

must demonstrate more than just a 'fair chance' that it will succeed on the merits. We characterize

this more rigorous standard ... as requiring a showing that the movant 'is likely to prevail on the

merits.' "). That case requires the Court to examine first the likelihood that Plaintiff will prevail

on the merits of its claims before the Court applies the remaining three factors of a preliminary

injunction analysis: (1) the threat of irreparable harm or injury to the movant absent the injunction,

(2) the balance between the harm to the movant and the harm that the injunction's issuance would

inflict on other interested parties, and (3) the public interest. Dataphase Sys,. Inc. v. CL Sys., Inc.,

640 F.2d 109, 114 (8th Cir. 1981). As the moving party, Plaintiff bears the burden of proving all

of these factors. CDI Energy Servs. v. West River Pumps. Inc.. 567 F.3d 398, 402 (8th Cir. 2009)

(citation omitted).

         1. Likelihood of Success on the Merits of First Cause of Action: Allegation that SB
               180's disclosure requirements for paid petition circulators violate the First
               Amendment




2 Strict scrutiny would have required Missouri "to prove that the law furthers a compelling interest and that it is
narrowly tailored to achieve that interest." Calzone, 942 F.3d at 423 n.6. (internal quotation and citations
omitted).

                                                          14
Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 15 of 28 PageID #: 429




        Following the precedent set forth above, the Court first will consider and define the burdens

imposed by SB 180, and then it will weigh the burdens against the state's regulatory interests. The

degree of the burden determines the extent SB 180 must advance the state's interest.

        The Defendants agree that SB 180 imposes the following burdens on paid circulators: 1)

prior to circulating petitions, paid circulators must fill out a fonn disclosing their name, home

address, phone number, and email address to the Secretary of State; 2) the information submitted

to the Secretary of State by paid circulators is available to anyone who requests it from the

Secretary of State by email, telephone or letter (the information is not available on the website);

3) paid circulators must update their information within seven days if it changes; and 4) paid

circulators must wear a badge indicating their status as a paid circulator but not otherwise

personally identifying them. (Doc. 29, p.13.)

        Plaintiff asserts additional burdens result from SB 180: requiring paid circulators to

comply with SB 180 would subject them to threats or harassment, discourage them from acting as

paid circulators, and impair Plaintiffs ability to succeed in gathering about 65,000 signatures by

November 8, 2021, in order to place its proposed constitutional amendment on the ballot.

       Any restriction on petition circulators obviously has a negative effect on the number of

voices available to circulate petitions, but Plaintiffs evidence of the burdens SB 180 imposes upon

it is not strong. There is no evidence that Plaintiff tried to hire another paid circulator but was

unable to do so because of SB 180's disclosure requirements. The sole paid circulator for Plaintiff,

Pam Cole, willingly disclosed her personal information to the Secretary of State. However, it is

her opinion that many potential paid circulators who are not as committed as she is will be

unwilling to disclose their personal information and thus will not work as paid circulators. Miller

Cannizzaro testified at the trial of SD Voice v. Noem that he was harassed while circulating

petitions in Rapid City in 2015 in support of the initiative to establish a state usury limit of 36%,

and Plaintiff submitted his testimony in this case. (Doc. 7-7.) This establishes that petition

circulators in general may be subject to harassment, but the disclosure requirements of SB 180 did

not exist when Mr. Cannizzaro was harassed in 2015. Without a motion for summary judgment or

a trial to generate evidence for this Court's consideration, it is difficult to determine the extent to

which SB 180 burdens the First Amendment rights of Plaintiff. The constitutional analysis in

cases involving restrictions on petition circulators is fact-intensive. For example, in Bernbeck v.

Moore, 126 F.3d 1114, 1116-17 (8th Cir. 1997), the plaintiffs presented evidence at a bench trial


                                                  15
Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 16 of 28 PageID #: 430




that the number of circulators petition organizers could find "was grossly insufficient to the task,"

and on appeal the Eighth Circuit concluded that Nebraska's law "requiring petition circulators to

be registered voters in Nebraska violates the First Amendment because it restricts core political

speech and the statutory requirement is not the least restrictive means available for satisfying

Nebraska's interests in preventing signature fraud and maintaining the integrity of its initiative

process." Id. at 1117. In the present case. Plaintiff did not present any specific evidence that SB

180 is preventing it from finding a sufficient number of circulators. Plaintiff has provided no

evidence that shows a likelihood of harassment in response to circulating petitions in favor of

Medicaid reform. Plaintiff has provided no evidence that Medicaid reform would be likely to

precipitate threats, harassment, or reprisals against petition circulators.

         The Court turns next to the State's justification for the disclosure requirements on paid

circulators in SB 180. The State claims the disclosure requirements provide transparency to the

public about who is circulating petitions, and that public disclosure is needed because the Secretary

of State's verification process will not catch all invalid signatures. In addition, the State asserts

that public disclosure allows the petition signers to help combat fraud because the signer is in the

best position to detect forgery and "bait and switch" fraud in which the underlying nature of the

petition is misrepresented to the signer. (Doc. 29, p. 14.)

         The State's evidence of its interests comes in two forms. The first is related to Initiated

Measure 26 that was litigated in Johnson v. Krebs during the 2018 election season. According to

the State:

         In Johnson et al., v. Krebs, 32CIV18-103 (SD 2018), the petitioners in that case sought to
         invalidate signatures for Initiated Measure 26 ("IM 26") on the following grounds: petition
         circulators falsely swore to their residence address or were not South Dakota residents;
         voter signatures were duplicated; signatures were submitted under wrong petitions;
         signatures were illegible; signers were not registered voters; and signatures were not
         otherwise in compliance with South Dakota law. (Hansen Aff. ^ 3,4,9, and 10.) Evidence
         in the mandamus proceedings showed that some of the signatures were circulated by a
         "team" of non-resident professional circulators and a resident witness. (Hansen Aff. ^5.)
         The petition also alleged that paid circulators were compensated in a manner that violated
         South Dakota law and that circulators failed to properly disclose the amount of
         compensation. (Id. at ^ 4). While both paid circulators and volunteers circulated petitions
         for IM 26, one thing is clear—it was the actions surrounding paid circulators that resulted
         in the challenges to the ballot measure. (Id. ^ 3-10.) The challenge to IM 26 offered
         evidence of compromised election integrity as well as threats to the transparency and


3 It is notable that the Eighth Circuit applied strict scrutiny when it struck down the voter-registration requirement
for circulators in Bernbeck, 126 F.3d at 1116.


                                                           16
Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 17 of 28 PageID #: 431




        accountability of the ballot measure process. (Jd. ^ 2-10.) Ultimately, the court mJohnson
        issued a writ prohibiting the Secretary of State from placing IM 26 on the ballot because
        many of the signatures obtained by the paid petition circulators were invalid due to
        noncompliance with South Dakota law. (Id. ^ 9, Ex. A.)


(Doc. 14, p. 15.)

        The second form of the State's evidence of its interest in combating the appearance of

corruption and creating transparency is the four ballot measures that failed the Secretary of State's

statutory review process and so were not placed on the ballot in 2018. According to the State:

        IM 26 was not the only ballot measure barred from placement on the 2018 general election
        ballot based on invalidated signatures. Four ballot measures, a significant increase, did not
        qualify due to invalidated signatures. (Bamett Aff. ^| 10-12.) This increase was concerning
        compared to the 2016 electoral season, which had only one ballot measure disqualified for
        invalidated signatures, and the 2014 electoral season, which had zero ballot measures
        disqualified for invalidated signatures. (Id.) This change—coupled with the successful
        court challenge to IM 26—created an appearance of corruption and a need for transparency
        in South Dakota's process for circulating petitions. (Hansen Aff. ^ 3, 12, 13.) As the
        Supreme Court has recognized, the government has a sufficiently important governmental
        interest in "pressing electoral integrity" caused not only by fraud, but also by mistake. John
        Doe No. 1, 561 U.S. at 198. "That interest also extends to promoting transparency and
        accountability in the electoral process . . ." (Id.) SB 180 seeks to address that by making
        infomiation surrounding paid circulators open and available to the public during the entire
        time signatures are being gathered. In fact, there were no ballot measures in 2020 that were
        disqualified from the general election ballot based on invalidated signatures. (Bamett Aff.
        U 13.)


(Doc. 14, pp. 15-16.)

        Assuming that exacting scmtiny applies to this claim, that means the State has the burden

to demonstrate that the circulator disclosure requirements are substantially related to a sufficiently

important governmental interest. The brief submitted by the State makes it clear that the aim of

the State is to prevent corruption and protect the integrity of the ballot initiative process. The State

asserts that the Legislature enacted SB 180 because the 2018 election season raised significant

concerns about the appearance of corruption and compromised election integrity caused by paid

circulators. (Doc. 14, pp. 14-26.) The State distinguishes Btickley because the name badges worn

by circulators disclosed their personal information at the exact time they are circulating the

petitions while, under SB 180, the disclosure to the public is before or after circulation. The State

addresses Buckley's holding that the monthly disclosure of the names and addresses of each paid

circulator in monthly reports made during the circulation process was unconstitutional because it


                                                   17
Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 18 of 28 PageID #: 432




forced circulators to surrender the anonymity enjoyed by their volunteer counterparts and had only

a tenuous relationship to Colorado's interest in ensuring the integrity of the initiation process. The

State argues that, in contrast to Colorado, it has demonstrated a need for disclosure of the personal

information of paid circulators prior to and during circulation due to the invalidation of signatures

leading to disqualifying IM 26 and three other ballot measures from appearing on the 2018 general

election ballot. But the concerns raised by identifying the circulators' names and addresses in the

sponsors' monthly reports in Buckley are identical to the effect of the disclosure requirements of

SB 180. In both instances, the injury to speech is heightened for the petition circulator because

the requirements compel disclosure of personal identification information. In this case, SB 180

requires disclosure of even more information than in the monthly reports in Buckley. In addition

to name and address, paid circulators in South Dakota must disclose phone numbers, email

addresses, state of issuance for driver license or other i.d., state of voter registration, and whether

the paid circulator is a registered sex offender. Buckley made clear that disclosure of paid

circulator information is just as problematic when they are made before the petitions are circulated

as when they are made (by name badges) to the signer at the exact time that the petition is

circulated. The circulator's interest in anonymity is also great before the petition is circulated. SB

180 requires release of all of the personal information regarding paid circulators to anyone who

requests it from the Secretary of State. If someone decided to harass a petition circulator, it would

be easy to find their personal information, and the harassment could take place at any time and

even via email or phone, or at the circulator's home. In other words, intimidation of paid

circulators could occur even when the circulator is not working at obtaining signatures. The

Supreme Court in Buckley upheld the affidavit requirements that disclosed circulators' names and

addresses specifically because it "must be met only after circulators have completed their

conversations with electors." 525 U.S. at 200. It struck down the requirement that the paid

circulators' information be released before the petitions were circulated.

       The same reasoning applies to SB 180's requirement making the personal information of

paid circulators available to anyone who requests it from the Secretary of State, and that

requirement must be struck down as unconstitutional because the State's evidence is not enough

to demonstrate a substantial need to disclose personal information of paid circulators, which

burdens core political speech.




                                                  18
Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 19 of 28 PageID #: 433




         Relying on Citizens United, the State argues that petition circulators are acting as

legislators, and their right to anonymity is not outweighed by the State's interest in promoting

election integrity and rooting out fraud. (Doc. 14, p. 21.) The Court is not convinced.4 Though

petition circulation involves core political speech, the job of the petition circulator is to obtain

signatures, not to make or vote on laws. At the petition circulation stage, it is the official proponent

who is acting as a legislator. The circulators are the tools that the proponent of the law uses to get

enough voters to sign and put the initiative or constitutional amendment on the ballot. Disclosure

of the name of the proponent of an initiative or constitutional amendment submitted to voters

serves important State interests in electoral integrity, but it is not shown to the Court how

disclosure of the names of the paid petition circulators does so. Any benefit to voters from

disclosure of information will come from identifying the sponsors and financial backers of the

initiative or constitutional amendment, not the circulator's private information.

         The State also relies heavily on Doe v. Reed, 561 U.S. 186 (2010), for the proposition that

the act of soliciting signatures occurs in public and therefore the petition circulators' right to

anonymity is outweighed by the State's interest in promoting election integrity and rooting out

fraud. Doe considered the constitutionality of a law requiring the disclosure of the identities of

petition signatories, not petition circulators. 561 U.S. at 190-95. The Court applied exacting

scrutiny and upheld the law. Id. at 197-202. However, a signatory plays a far different role from

that of a petition circulator and does not engage in communication with other voters. Registered

voters are the ones vested with the power implicated by the initiative process, including the right

to apply for, sign petitions, and vote on initiative measures. "South Dakota citizens may enact laws



4 Citizens United involved a challenge to a requirement that political advertisements must state who "is responsible
for the content of [certain] advertising." 558 U.S. at 366. The Supreme Court recognized the informational
interest in disclosures of contributions designed to influence elections and in disclaimers stating the name of the
person or group funding the advertisement. See id. at 371 (transparency regarding who is making corporate
speech "enables the electorate to make informed decisions and give proper weight to different speakers and
messages"). In Citizens United, the plaintiff disputed that an informational interest justified the disclaimer and
disclosure provisions because it merely sought to air an advertisement that referred to then-Senator Clinton by
name to promote the movie Hillary. See id. at 367-68. Although the Supreme Court concluded the ads fell within
the federal definition of an "electioneering communication," it rejected the contention that disclosure
requirements for independent expenditures should be limited to express advocacy and its functional
equivalent. Id. at 368-69. Instead, even though the ads "only pertain to a commercial transaction," the Supreme
Court concluded "the public has an interest in knowing who is speaking about a candidate shortly before an
election." Id. at 369. The Supreme Court's reasoning in upholding the electioneering communications rules does
not apply to the circumstances here. Plaintiff in this case is not hiding from the voting public that it is the
proponent of the Medicaid reform constitutional amendment. The public knows who is behind the proposed
amendment.


                                                          19
Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 20 of 28 PageID #: 434




directly through ballot measures." SD Voice v. Noem, 987 F.3d at 1188 (citing S.D. Const. art. 3,

§ I).5 "Before being placed on the ballot, a measure must gamer support from a sufficient number

of electors, which is generally achieved by circulating ballot petitions for signatures." Id. (citing

SDCL § 2-1-1.) In other words, ballot measures allow voters to petition to propose statutes or

constitutional amendments to be adopted or rejected by the voters at the polls, making the voters

similar to a legislative body. See, e.g., Bernstein Bros. Inc. v. Dept. of Revenue, 661 P.2d 537, 539

(Or. 1983) ("The creation of the referendum power (along with initiative power) changes the

allocation of legislative power within a state, because after this creation the legislative power is

shared between the people and their representatives.") Thus, the State's interest in disclosing

names of signatories (voters) is stronger than its interest in disclosing the identity (and other

personal information) of ordinary petition circulators who are mere advocates for signing a

petition. The Court concludes that there is a different balance between the interests of the speaker

in this case (the petition circulator) and the State when compared to the speakers in Citizens United

(the promoters or sponsors of the bill) and John Doe (the voters and signatories).

         This case is more akin to the Ninth Circuit's decision in (WIN) Washington Initiatives No-w

v. Rippie, 213 F.3d 1 132 (9th Cir. 2000). WIN challenged a Washington law that compelled the

disclosure of petition circulators' identities, addresses, and compensation before and after an

election. WIN, 213 F.3d at 1134-35. These disclosures were "routinely filed during the circulation

period," which the Ninth Circuit concluded created a chilling effect on speech. Id. at 1138-39.

Applying exacting scrutiny, the Court struck down the disclosure requirement. Id. at 1140. The

Court said "it is precisely the risk that people will refrain from advocating controversial positions

that makes a disclosure scheme of this kind especially pernicious. Even when it does not have the

effect of facilitating harassment, the disclosure requirement chills speech by inclining individuals

toward silence." Id. at 1138. The Ninth Circuit held that the "interest in educating voters through



5 Article III, § 1 of the South Dakota Constitution establishes the people's right of initiative and referendum. It
provides, in relevant part:
         The legislative power of the state shall be vested in a Legislature which shall consist of a senate and house
         of representatives. However, the people expressly reserve to themselves the right to propose measures,
         which shall be submitted to a vote of the electors of the state, and also the right to require that
         any laws which the Legislature may have enacted shall be submitted to a vote of the electors of the state
         before going into effect, except such laws as may be necessary for the immediate preservation of the
         public peace, health or safety, support of the state government and its existing public institutions. Not
         more than five percent of the qualified electors of the state shall be required to invoke either the
         initiative or the referendum.



                                                           20
Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 21 of 28 PageID #: 435




campaign finance disclosure is more adequately served by a panoply of the State's other

requirements that have not been challenged." Id. at 1139.

        This Court agrees that the State has an important regulatory interest in preventing fraud

and its appearances in its electoral processes. But the record does not support the conclusion that

SB 180's public disclosure requirements combat actual instances of fraud or forgery committed

by petition circulators in the signature gathering process. As stated by the Ninth Circuit,

"[a]lthough Washington has expressed its interest in full disclosure as a means to educate voters

and promote confidence in government, there is no logical explanation of how a voter who signs

an initiative petition would be educated in any meaningful way by learning the circulator's name

or address; nor how that disclosure would assist a voter in judging the credibility of individual

petition circulators." WIN, 213 F.3d at 1139. Applying the exacting scrutiny standard, the Court

concludes that the disclosure of petition circulators' private information unnecessarily burdens free

speech and that it is not substantially related to the State's interest in promoting election integrity

and rooting out fraud. Less intrusive alternatives are available to further the State's interests in

preventing corruption and protecting the integrity of the ballot initiative process, and public

disclosure of petition circulators' private information cannot survive exacting scrutiny. Therefore,

Plaintiff is likely to succeed on the merits of its constitutional challenge to the public disclosure

requirements in SDCL § § 2-1-1.6.

        2. Likelihood of Success on the Merits of Second Cause of Action: Allegation that SB
            180's disqualification of all signatures obtained due to insignificant compliance
            errors violates the First Amendment


        Plaintiffs second challenge is that SB 180's disqualification of all registered voters'

signatures obtained due to insignificant compliance errors violates the First Amendment.

Specifically, the statute requiring a paid circulator to submit an application to the Secretary of State

"prior to circulation of any petition" provides, in part:

       If a paid circulator fails to file the registration required by this section before circulating a
       petition, or if the registration is incomplete, or if any statement included in the paid
        circulator's certification is determined to be false, any signatures collected by the paid
       circulator are void and may not be counted. Petition sponsors shall provide a list to the
        secretary of state of any person acting as a paid circulator for the sponsor's ballot
       measure and the rate of compensation.




                                                  21
Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 22 of 28 PageID #: 436




SDCL § 2-1-1.5. Plaintiff argues that it violates the First Amendment to void every citizen's

signature if the circulator who collected it makes an innocent, immaterial error in any

information that the circulator is required to submit under this statute.


        Plaintiff also contends that SB 180's requirement that paid petition circulators update their

information with the Secretary of State within seven days of any changes creates "an

unconstitutional trap for both wary and unwary petition circulators and signers. It infringes on the

petition signers' First Amendment right to endorse political change, in the form of their signatures,

and not to have their endorsement disregarded for a reason that bears no relation to any legitimate

government interest." (Doc. 26, p. 38.)


        Plaintiff points out that the state's interest in integrity of the initiative process is already

protected by SDCL § 2-1-10, which requires each petition circulator to sign a verification - - after

collecting signatures - -


        attesting that the circulator personally circulated the petition and is not attesting to any
        signature obtained by any other person, that the petition circulator is a resident of South
        Dakota, that the circulator made reasonable inquiry and, to the best of the circulator's
        knowledge, each person signing the petition is a qualified voter of the state in the county
        indicated on the signature line and that no state statute regarding the circulation of petitions
       was knowingly violated.

SDCL § 2-1-10. In addition, SDCL § 2-1-10 requires that "[t]he circulator's signature on the

verification shall be witnessed and notarized by a notary public commissioned in South Dakota or

other officer authorized to administer oaths pursuant to § 18-3-1," and "[a]ny person who falsely

attests to the verification under this section is guilty of a Class 1 misdemeanor." Id. According to

Plaintiff, these and other potential criminal penalties "sufficiently safeguard the ballot circulation

process from abuse." (Doc. 26, p. 39.) Plaintiff cites as an example the case of State v. Bosworth,

899 N.W.2d 691 (S.D. 2017), where the South Dakota Supreme Court affirmed a political

candidate's conviction of six felony counts of offering a false or forged instrument. The defendant

signed a sworn certification that she personally circulated six petitions, but an investigation

revealed that she was not the circulator.


       In response, the State claims that the results of the 2018 election season made it clear that

the previous laws in place were insufficient to deal with the spike in ballot measures that did not

qualify on the basis of invalidated signatures. It states that though SB 180 provides that signatures



                                                  22
Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 23 of 28 PageID #: 437




gathered by a circulator who did not comply with South Dakota law are void, the Secretaiy of

State's authority to invalidate signatures is restricted by SDCL § 2-1-17.1 and SDCL § 2-1-18. It

explains the rationale behind the seven-day updating requirement:


        The seven-day updating requirement furthers the State's sufficiently important
        governmental interests in promoting election integrity and transparency, addressing fraud
        and the appearance of corruption, and ferreting out invalid signatures. John Doe No. 1,
        561 U.S. at 198. By requiring continuing obligations to update information, the public
        can continue to monitor and "can help cure the inadequacies of the verification and
        canvassing process." Id. In fact, by making this information available to the public up
        front, as opposed to after signatures are gathered, the public can monitor that circulators
        are complying with the disclosure requirements throughout the canvassing process. If
       there is an error with a circulator's information, the public can catch this issue early on
       before the deadline for petition circulators, which may provide the paid circulator an
        opportunity to correct the information, and if necessary, to regather the signatures. When
       paid circulators could not be located to verify signatures for IM 26, the deadline had
       passed and the measure was prohibited from being placed on the general ballot. (Hansen
       Aff. at Ex. A); Johnson, et al., 32CIV18-103 (Sixth Jud. Cir. 2018)).

(Doc. 28, pp. 40-41.)


       Furthermore, the State interprets SB 180 in such a way that the section providing that

signatures are void for noncompliance by the circulator does not apply to the updating requirement:


        SB 180 does not state that signatures are void for failure to comply with the seven-day
       updating requirement. Rather, SDCL § 2-1-1.5 provides that signatures are void if a paid
       circulator does not file an application before collecting signatures, if the registration is
       incomplete, or if any part of the certification is determined to be false. After this
       requirement discussing voiding of signatures, the statute then goes on to say that the
       information shall be updated no more than seven days after a change. The statute does not
       say signatures are void for failure to update information.

(Doc. 28, p. 40) (emphasis in the original). The State might not subsequently consider itself bound

by its current interpretation. In addition, the State goes on to say that it is not against the First

Amendment to void a signature that does not comply with the law, "even on the basis of an

'innocent' error." (Doc. 28, p. 39.)


       The State's evidence of its interest in ferreting out and voiding invalid signatures on a ballot

is in the form of the Affidavit of Jonathan Hansen where he describes filing a mandamus action in

Hughes County circuit court to challenge to validity of over 700 signatures submitted in support




                                                  23
Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 24 of 28 PageID #: 438




of Initiated Measure 26.6 (Doc. 17.) His law firm and the private investigators that they hired

were unable to locate some of the paid petition circulators who had gathered the challenged

signatures. The circuit court's Order in the mandamus proceeding shows that it found 10 sample

signatures invalid due to the circulator failing to personally witness the signing, 69 sample

signatures invalid due to the omission of two circulators' verifications, and 33 sample signatures

invalid due to the omission of the circulator's residence address. (Doc. 17-1.) The Order does not

indicate whether the circulators were paid or volunteers. The Court is not aware of who or what

entity, and the location of the same, paid for Attorney Hansen's private investigators.


         As explained above, limits on paid petition circulators violate the First Amendment by

limiting the political speech of initiative circulators and proponents and lessening the chances that

the proponents will gamer sufficient signatures to place the matter on the ballot. Meyer v. Grant,

486 U.S. at 422-23. To restrict core political speech, the State must demonstrate a substantial

need. The only evidence the State has of its need for restrictions on paid circulators is the one

mandamus proceeding initiated by Representative Hansen in his separate capacity as a lawyer.

Though the circuit court's Order shows that two circulators did not file a proper verification, one

left out his residence address, and two circulators failed to personally witness 10 signatures, that

is not evidence that paid petition circulators in South Dakota have engaged in wide-spread and

significant instances of fraud that would justify restricting their speech in the manner it is restricted

by the burdens imposed by SB 180.7 Specifically, there is no showing that the State needs to verify

and have updated paid circulators' information throughout the canvassing process because at that

point they do not even have the petition with the signatures that they need to verify. In addition,

the inability to locate paid circulators if they are needed to verify signatures could be remedied by

requiring them to submit addresses and phone numbers when their petitions are completed,

submitted and verified pursuant to SDCL § 2-1-10. As the Eighth Circuit noted in Bernbeck v.




6 The State also points to Steve Barnett's averment that there were four ballot measures in 2018 that did not
qualify for the general election ballot based on invalidated signatures, but there is no explanation or evidence as to
why the signatures were invalidated.
7 Mr. Hansen, in his capacity as a legislative Representative and a lawyer representing the Applicants, avers that he
also alleged in the mandamus action that circulators failed to properly disclose the amount of their compensation
and that some out-of-state circulators "partnered with one or more resident petition circulators" in violation of
South Dakota law requiring circulators to be South Dakota residents, but that was not mentioned in the circuit
court's Order as a reason for invalidating signatures.



                                                         24
Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 25 of 28 PageID #: 439




Moore, the risk of fraud is minimized at the at the time of filing the petition. In Bernbeck, Nebraska

law required that "every circulator must sign an affidavit under oath at the bottom of each sheet of

a petition attesting that he or she witnessed each signature, that the date of each signature is correct

and that the circulator believes each signer was qualified to sign the petition." 126 F.3d at 1116.

The Eighth Circuit noted that

          [t]hese same devices for preventing signature fraud were found to be "adequate to the
         task of minimizing the risk of improper conduct in the circulation of a petition"
         in Meyer, "especially since the risk of fraud or corruption, or the appearance thereof, is
         more remote at the petition stage of an initiative than at the time of balloting." 486 U.S. at
         427, 108 S.Ct. at 1895. The State of Nebraska similarly has an adequate arsenal of
         safeguards to protect against the danger of signature fraud, and accordingly, we conclude
         that the requirement of voter registration is not narrowly tailored to serve the State's
         compelling interest.


Bernbeck, 126 F.3d at 1 117. South Dakota also has avenues to ensure against fraud in the petition

circulating process that are less burdensome on First Amendment rights of paid circulators.


         In the present case, the Court concludes that the SB 180's "up front" certification and

seven-day updating requirements are not substantially related to the State's interest in ferreting out

invalid signatures. In fact, the "up front" certification and seven-day updating requirement

disadvantage registered voters whose signatures will be more likely to be invalidated, disadvantage

proponents who will be under more pressure to collect more signatures, and disadvantage paid

circulators who bear the brunt of the updating burden, and face the risk of harassment and violation

of their First Amendment right to free speech. As stated earlier, South Dakota has embraced the

right of its citizens to enact laws directly through ballot measures. "Before being placed on the

ballot, a measure must gamer support from a sufficient number of electors, which is generally

achieved by circulating ballot petitions for signatures." SD Voice v. Noem, 987 F.3d at 1188. The

State's interest in regulating the process does not outweigh the risks that SB 180's requirements

will result in invalidation of signatures from registered voters who want the constitutional

amendment to allow Medicaid to be available to the poor placed on the 2022 ballot.



8 Furthermore, SB 180's broad language that any signatures collected by the paid circulator are void and may not
be counted "[i]f a paid circulator fails to file the registration required by this section before circulating a petition, or
if the registration is incomplete, or if any statement included in the paid circulator's certification is determined to
be false," leaves more questions than answers. The paid circulator is required to "certify the circulator's name,
that the circulator is at least eighteen years of age, physical address of current residence, physical address of prior

                                                            25
Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 26 of 28 PageID #: 440




         The Court concludes that requiring the certification "up front," and continuing to update

the information within seven days any time it changes throughout the canvassing process, are not

substantially related to the State's interest in its ability to locate paid circulators to verify

signatures. Applying exacting scrutiny, the Court concludes that SB 180's requirements for pre-

certification of paid circulators and seven-day updating of the information unnecessarily burdens

free speech, and they are not substantially related to the State's interests. Thus, Plaintiff is likely

to succeed on the merits of its constitutional challenge to these requirements found in SDCL § 2-

1-1.5.



         3. Likelihood of Success on the Merits of Third Cause of Action: Allegation that SB
             180's overt discrimination against paid circulators violates the First Amendment


         These same reasons support a conclusion that Plaintiff is likely to succeed on its third

allegation that SB 180's discrimination against paid circulators violates the First Amendment. The

State has not shown that paid petition circulators create a greater risk of fraud than volunteers. The

Supreme Court rejected that argument in Meyer v. Grant:


         It cannot be assumed that a professional circulator—whose qualifications for similar
         future assignments may well depend on a reputation for competence and integrity—is any
         more likely to accept false signatures than a volunteer motivated entirely by an interest in
         having the proposition placed on the ballot.


Meyer, 486 U.S. at 415. If the State's interest is, at it says, to ferret out invalid signatures, it makes

no sense to limit its regulations to paid circulators and not apply them as well to unpaid circulators.

For these reasons, Plaintiff is likely to prevail on its allegation that applying the regulations to core

political speech of the paid circulators - - the very people that Pam Cole and Rick Weiland aver




residence if current residence is less than one year, email address, phone number, state of issuance for driver
license or other government-issued identification, state of voter registration, the name of the petition sponsor,
and whether the paid circulator is a registered sex offender. SDCL § 2-1-1.5. What if a paid circulator makes a type
in their address or phone number, or inadvertently leaves out their email address? In other words, what are the
grounds for finding the certification incomplete or false? And who makes those determinations? Apparently, any
"innocent" error is enough. (Doc. 28, p. 39, State's Objections to Plaintiffs Proposed Findings of Fact and
Conclusions of Law.}



                                                         26
Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 27 of 28 PageID #: 441




are necessary to gather the number of signatures need to get the constitutional amendment on the

ballot - - violates the First Amendment.9


         4. Remaining Preliminary Injunction Factors

         For the same reasons that render Plaintiffs success likely on the merits of its constitutional

challenges to the requirements in SB 180, Plaintiff has also shown it will suffer irreparable harm

in the absence of relief. Pam Cole and Rick Wetland aver that SB 180 impairs Plaintiffs ability

to hire paid circulators to work on getting enough signatures to place the constitutional amendment

to reform Medicaid on the 2022 ballot. And Plaintiff would not be able to sue Defendants for

monetary damages, so any injury to Plaintiff is irreparable. See Gen. Motors Corp. v. Harrv

Brown's. LLC. 563 F.3d 312, 319 (8th Cir. 2009) ("Irreparable harm occurs when a party has no

adequate remedy at law, typically because its injuries cannot be fully compensated through an

award of damages."). In turn, the balance of harms and public interest factors favor Plaintiff. The

balance of harms factor requires this Court to weigh the severity of the impact on the State should

the injunction be granted against the hardship to Plaintiff should the injunction be denied. See

PCTVGold, Inc. v. SpeedNet, LLC., 508 F.3d 1137,1145 (8th Cir. 2007). On one hand, the public

has an interest in the regulation of constitutional amendment and statutory petitions and in

protecting the integrity of the process. Those interests are currently well-protected. As compared

to the new restrictions in SB 180, the public has a greater interest in protecting the First

Amendment right to freedom of speech.10 The requirements of SB 180 burden Plaintiffs First

Amendment rights and will continue to do so absent a preliminary injunction.




  This Court need not decide what standard of review applies because the regulations on paid circulators fail even
exacting scrutiny. The State has not shown that tighter restrictions on paid circulators have a substantial
relationship to a sufficiently important governmental interest.
10 The initiative and referendum process is a matter of significant public interest and use in South Dakota. Interest
is demonstrated by a late April, 2021 poll conducted by South Dakota News Watch and the Chiesman Center for
Democracy at the University of South Dakota. "In the telephone poll of 500 South Dakota residents from across
the state, 74.8% of respondents said they agreed or strongly agreed that 'citizen ballot initiatives are an important
part of the democratic process/ " Bart Pfankuch, Poll Part 3: South Dakotans support ballot initiative process and
oppose lawmaker interference, SOUTH DAKOTA NEWS WATCH (May 26, 2021),
https://www.sdnewswatch.org/stories/poll-part-3-south-dakotans-support-citizen-led-initiative-process-and-
oppose-lawmaker-interference/. This information was not used for this Opinion, but it is worth repeating on this
issue of significant public interest.

                                                         27
Case 4:21-cv-04045-LLP Document 30 Filed 06/14/21 Page 28 of 28 PageID #: 442




                                          CONCLUSION
       The Court finds that the State did not meet its burden of showing that the burdensome

requirements of SB 180 challenged by Plaintiff as violating the First Amendment are substantially

related to the State's interests in election integrity and avoiding fraud. The Court grants Plaintiffs

Motion for Preliminary Injunction (Doc. 4). Accordingly,



       IT IS ORDERED that the Secretary of State is preliminarily enjoined from
        enforcing the requirements of SB 180.


Dated this W-day of June, 2021.

                                                        BY THE COURT:



                                                                                 A^GL^——
                                                         .awrence L. Piersol
                                                        United States District Judge



ATTEST:
MATTHEW W. THELEN




                                                  28
